HUGHES, District Judge.
The jurisdiction of this court over the estate of a bankrupt is complete and exclusive; and where the estate and interest of a bankrupt are the specific subjects of adjudication in another tribunal, under jurisdiction acquired before bankruptcy, it is simply a matter of discretion, under the twenty-first section of the bankrupt law [14 Stat. 126], whether this court will, by injunction, put a stop to proceedings there or not; and this court will always exercise this discretion with consideration. But in this suit that part of the estate of the bankrupt which was in the state court is little or no other than a chose in action. The bankrupt was but one of a dozen parties, all the rest of whom are free from bankruptcy, and have a right to an adjudication of their interests by their proper local court. This court will not interfere *1036with that right. It has no jurisdiction to do so, and if it had, the cause having commenced in the local court before the bankruptcy, it would not so exercise its discretion in the cause as to assume jurisdiction.
The motion for remanding the cause to the state court was granted.